Citation Nr: 1414730	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-50 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1. Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1968 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Clarification of Issues on Appeal

The Court has held that entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the June 2010 VA examiner's statement the Veteran's PTSD symptoms might have been a problem in previous jobs, and the Veteran and his wife's assertions that his PTSD symptoms prevent him from maintaining steady employment, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.  However, for the reasons discussed below, the issue of entitlement to TDIU requires further development prior to a decision on the merits.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested throughout the appeal period by no more than occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, homicidal ideation, circumstantial thought process, difficulty falling and staying asleep, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, poor judgment, and difficulty in adapting to stressful circumstances.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in January 2009 and June 2010.  The VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Initial Evaluation PTSD

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluations.  Service connection for PTSD was granted by a February 2009 rating decision that assigned an initial 30 percent evaluation effective November 15, 2007 under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A July 2008 private examiner stated the Veteran appeared casually dressed and displayed appropriate personal hygiene.  His affect was subdued and his speech was clear and coherent.  He was appropriately oriented.  There was no evidence of thought disorder, delusional systematization, or hallucinations.  Insight and judgment appeared intact.  Mood was depressed.  The Veteran described difficulty with anxiety and panic symptoms.  The examiner indicated the Veteran had transient suicidal ideation, but did not appear in imminent danger of harm to himself or others.  Memory appeared within normal limits.  The Veteran had diminished energy, motivation, and concentration.  It was noted that the Veteran experienced obsessive thinking, sleep disturbances, nightmares, and night sweats.  Additionally, the Veteran tended toward being hypervigilant.  He has few friends and his distress has significantly impacted work and intimate relationships.        

In a July 2008 statement the Veteran describes having adverse reactions to situations that bring back memories of his active service in Vietnam.  He noted having trouble staying employed because he finds it difficult to deal with authority figures.  He said he tends to self-medicate with alcohol and other substances.  Finally, he indicated his depression is significant enough to consider suicide and his anger is of sufficient severity to consider killing another person.    

Additionally, in July 2008, the Veteran's wife submitted a statement.  In her statement she says the Veteran is moody, impulsive and quick to anger.  He has difficulty focusing and organizing his thoughts.  He has had many jobs over the years because of his inability to deal with authority figures and inability to meet the expectations of his job supervisors.  He is compulsive about certain daily routines, such as checking the doors at night and always having knives in his pockets before he leaves the house.  He does not sleep for more than four to five hours.  The Veteran's wife notes he returned from Vietnam a very different person.

The Veteran was provided a VA initial evaluation for PTSD in January 2009.  The examiner noted the Veteran presented casually dressed.  Speech was spontaneous, fluent, and goal directed.  Mood was anxious/depressed and his thoughts were mood congruent.  Affect was within normal limits or unremarkable.  Psychotic symptoms were denied.  He was appropriately oriented.  Recent and remote memory, insight and judgment were all intact.  Cognitive functions were grossly intact.  At the time he was able to maintain appropriate hygiene.  The examiner did not find the Veteran to be a danger to himself or others.  The Veteran denied suicidal ideation to the examiner but nevertheless discussed how he would go about suicide.  He has difficulty falling and staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  

In March 2009 the Veteran's wife submitted another letter describing his symptoms of PTSD.  In addition to restating many of the symptoms she described in the July 2008 letter she notes the Veteran talks to no individuals on a regular basis, expect for her and his son.  This is despite offers from others to spend time with the Veteran.  Additionally, the Veteran is resistant to leaving his home when it comes time to take trips he has planned with his wife.  This is because of concerns about safety and security.  

The Veteran was provided another VA examination in June 2010.  The examination report indicates the veteran was appropriately dressed with unremarkable psychomotor activity and speech.  He was appropriately oriented.  His thought process was rambling with circumstantiality.  The Veteran's PTSD is reported to cause sleep impairment.  The report indicates no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  Both remote and recent memory was normal.  The Veteran suffers from recurrent and intrusive distressing recollection of the traumatic event and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He avoids thoughts, feeling, or conversations associated with the recollections of the trauma and has feelings of detachment or estrangement from others with restricted range of affect.  He has difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner says, though not the reason for being terminated at his last job, the Veteran's anger and issues with authority might have been a problem in previous jobs.  

The record also contains documentation of VA treatment from January 2010 to November 2013.  The majority of this documentation includes relevant mental health treatment.  The reports of treatment during this period most often describe the Veteran as casually dressed with good hygiene.  His speech is described as within normal limits and his mood is often described as depressed.  He usually denies suicidal ideation, during this time period, but the record contains some indication of suicidal ideation.  An April 2013 treatment note indicates the Veteran expressed a suicidal though but denied any intent or plan.  Further, an August 2011 note from a suicide prevention coordinator indicates the Veteran denied present suicidal ideation but admitted past thoughts of suicide.  Thought process is often noted to be linear with occasional circumstantiality and memory is often noted to be mildly impaired.  Paranoid delusions are noted in some assessments.  Judgment is recorded as being fair to poor throughout this time period.  A November 2013 note indicates the Veteran's wife has passed away; however, he has established a new relationship with a girlfriend.  Additionally, the Veteran has indicated he is getting closer to his brother and meeting people through church.  See November 2013 and June 2013 Treatment Notes.   

Also of record are the Veteran's GAF scores.  As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter, 8 Vet. App. at 242.  The higher the score, the better the functioning of the individual.  The Veteran's GAF scores range from 43 to 55 throughout the appeal period.  A GAF score ranging between 41 and 50 is indicative of "serious" symptoms or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  While a GAF score between 51 and 60 is indicative of "moderate" symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See DSM-IV.  Therefore, the Board observed that the Veteran's GAF scores indicate moderate to serious symptoms and are consistent with an evaluation of 70 percent.  

Following review of the evidence of record, the Board concludes that an initial evaluation of 70 percent, but no more, is warranted for PTSD.  VA treatment records and examination reports indicate that the Veteran's PTSD is characterized by symptoms indicating occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, and mood.  These symptoms include suicidal ideation, homicidal ideation, circumstantial thought process, difficulty falling and staying asleep, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, and difficulty in adapting to stressful circumstances.  

The record for this time period shows the Veteran has suicidal ideation.  The July 2008 private examiner noted transient suicidal ideation.  The Veteran indicated suicidal ideation in his July 2008 letter and even thought the Veteran denied such thoughts to a January 2009 examiner the Veteran proceed to describe how he would go about committing suicide.  The Veteran also indicated homicidal ideation in his July 2008 letter and expressed a suicidal thought to an addiction therapist in April 2013.  The Veteran's PTSD symptoms cause his judgment to be fair to poor. The Veteran's anger, irritability, and problems with authority make it difficult to adapt to stressful circumstances.  The Veteran, his wife, and the July 2008 examiner all say this contributes to Veteran's inability to maintain steady employment.  Also, the June 2010 examiner noted that Veteran's PTSD symptoms, while not the sole reason, might have contributed to Veteran's termination from his last job.   

Nevertheless, a 100 percent evaluation is not warranted as there is no evidence of any gross impairment in thought process, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.          

Overall, the evidence discussed above supports a 70 percent rating.  The Veteran's overall disability picture does not warrant a higher rating in excess of 70 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




II. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's social and occupational impairment is contemplated in the applicable criteria that rate his PTSD.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial rating of 70 percent, but no higher, is granted for PTSD, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairments cause by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The June 2010 VA examiner notes the Veteran's "anger problems at work and difficulty getting along with authority figures might have been a problem in previous jobs ... ."  Additionally, both the Veteran's letter and his wife's letter indicate that the Veteran has problems maintaining steady employment.  See July 2008 Veteran's Letter, July 2008 Wife's Letter.

Given the evidence of record, a remand is necessary to allow for an examination that considers unemployability in light of Veteran's service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VA Form 21-8940 and request he provide details regarding his employment history.  An appropriate period of time should be allowed for response.

2. Next schedule the Veteran for a VA examination to evaluate the status of the service-connected PTSD.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected PTSD.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any development deemed necessary, readjudicate the Veteran's claim for a TDIU based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him and his representative with a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


